Title: To George Washington from Major General William Heath, 11 July 1780
From: Heath, William
To: Washington, George


					
						Dear General—
						Providence July 11th 1780
					
					A little before one o’Clock this morning an express arrived here from newport with advice that yesterday afternoon the long expected fleet of our illustrious Ally appeared off that place—that the Signals were all made and the fleet Standing in to the harbour when he was Sent off. I thought it my duty to give your Excellency this instant notice—As Soon as a particular Account can be obtained it shall be transmitted. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servt
					
						W. Heath
					
				